Citation Nr: 1334080	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left foot disability. 

2.  Entitlement to service connection for a chronic bladder disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from April 1996 to June 2005, during which time he was deployed to Iraq in support of Operation Iraqi Freedom.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2006 and October 2006 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic left foot disability and a chronic bladder disability (to include as secondary to service-connected disability).

In November 2011, the Board remanded the above issues to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Thereafter, the denials of the aforementioned claims were confirmed in an August 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in August 2012 and the Veteran continued his appeal.

In April 2013 and June 2013, the Board requested that outside medical opinions addressing the claims on appeal be obtained from independent medical experts.  The requested opinions were duly provided in May 2013, including a supplemental addendum opinion in July 2013.  The Veteran and his representative have been provided with the opportunity to consider the opinions obtained and an appropriate interval to respond and submit additional supportive evidence.  Their response has been received in correspondence dated in October 2013.          


FINDINGS OF FACT

1.  A chronic left foot disability, diagnosed as plantar fasciitis, had its onset during active military service.

2.  The Veteran's diagnosis of chronic lower urinary tract symptoms (LUTS) did not have its onset during active military service and is not etiologically related to, nor is it permanently worsened beyond its normal progression by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Chronic plantar fasciitis of the left foot was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A chronic bladder disorder, diagnosed as lower urinary tract symptoms (LUTS), was not incurred in active duty, and is not proximately due to, nor is it aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), (b) (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a chronic left foot disability. 

The Veteran's claim of entitlement to service connection for a chronic left foot disability is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to the claim is rendered moot by this fully favorable decision.  

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service medical records show that he was noted to have mild asymptomatic flat feet on medical examination conducted during entry into active service in March 1996.  Thereafter, the records do not indicate a worsening of this condition in service.  The records reflect treatment for a left ankle injury with resulting traumatic degenerative joint disease of the left lateral talus, which is a disability that is presently service connected.  Ganglion cyst or plantar fasciitis of the left foot were not shown in the Veteran's service medical records.   

Post-service medical records reflect treatment for a diagnosis of pes valgo planus in 2006, for which the Veteran was prescribed orthotic inserts.  A VA medical examination report dated in January 2012 presents diagnoses of a ganglion cyst on top of his left foot and also left plantar fasciitis, the latter diagnosis characterized by the examining clinician as a "stand-alone" disability.  In April 2013, the Board referred the case to a VA medical expert in podiatry for a nexus opinion regarding the likelihood that the Veteran's ganglion cyst and left plantar fasciitis had their onset during service, or were etiologically related to, or aggravated by his service-connected degenerative joint disease of the left lateral talus.  In response, the VA medical expert presented the following opinion in May 2013, which, in pertinent part, states as follows: 

Following review of [the Veteran's claims folder], it is my medical opinion that it is not likely (a less than 50 percent probability) that the veteran's ganglion cyst had its onset in service or is otherwise causally related to service.  

Ganglion cysts are benign soft tissue lesions that grow from a tendenous sheath or joint capsular space.  There is no definitive cause related to the formation of ganglion cysts[, which] can occur at any time.

Following review of the [Veteran's claims file], it is my medical opinion that it is at least as likely as not (a 50 percent probability or greater) that the veteran's [left] plantar fasciitis had its onset in service or is otherwise causally related to service.

Plantar fasciitis. . . is frequently associated with a pes valgo planus foot condition.  The veteran received treatment [for pes valgo planus post-service in] February 2006.  Pes valgo planus is a chronic, progressive condition that entails many years to manifest into symptoms, including. . . plantar fasciitis.  [Therefore, given the close proximity in time that pes valgo planus was first treated relative to the Veteran's separation from active duty in June 2005, the associated plantar fasciitis was at least as likely as not to have had its onset in service.  However, it is separate and unrelated to his service-connected degenerative joint disease of the left lateral talus.]

Because the May 2013 outside medical opinion is presented by an established medical expert, is predicated upon his comprehensive review of the Veteran's pertinent clinical history and consideration of relevant medical authorities, and supported by a rationale that includes detailed discussion of the facts specific to the Veteran's individual case, the Board accords it significantly high probative weight.  The May 2013 VA opinion also incorporates all the prior opinions of record and has definitively reconciled any prior conflicting medical opinions and resolved any medical ambiguities associated thereto.  The essential conclusion presented by this opinion is that the Veteran's chronic left foot disability is primarily represented by his diagnosis of left plantar fasciitis, whose onset has been determined to have been at least as likely as not during his period of active duty.  Absent any clinical evidence of greater probative weight that asserts an opposing medical conclusion, the Board finds that the overall evidence is in at least a state of relative equipoise regarding the merits of the present claim.  Therefore, resolving all doubt in the Veterans favor, the claim of entitlement to service connection for left plantar fasciitis will be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal in this regard is thusly allowed.

(b.)  Entitlement to service connection for a chronic bladder disability, to include as secondary to service-connected disability.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claim for service connection for a chronic bladder disorder decided herein was filed in June 2006.  A notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the appellant in developing the claims was dispatched in June 2006, which fully satisfied the above-described mandates.  No timing of notice defect exists as fully compliant notice was sent prior the initial adjudication of the bladder disorder claim now on appeal before the Board by the agency of original jurisdiction in its rating decision of October 2006.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  The record reflects that VA has informed the claimant of its duty to assist in obtaining records and supportive evidence. 

The Veteran implied during the course of this claim that he was receiving Social Security Administration (SSA) benefits.  VA's duty to assist a claimant in the development of his/her claim encompasses obtaining pertinent records from sister agencies including the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Baker v. Brown, 11 Vet. App. 163 (1998).  Pursuant to this obligation, the record reflects that VA had contacted the SSA and requested to be provided with all records in its possession relating to the Veteran's claim for SSA benefits.  However, in correspondence dated in September 2007, the SSA informed VA that it had no such records in its possession as the Veteran was not entitled to SSA benefits.  Thereafter, VA issued a memorandum in January 2008, in which it made a formal finding that the Veteran's SSA records were unavailable.  Thus, the duty to assist the Veteran in obtaining SSA records is deemed to have been discharged.

In its remand of November 2011, the Board instructed the RO/AMC to provide the Veteran with the appropriate VA medical examination for purposes of obtaining a medical nexus opinions addressing the urinary tract disability at issue.  Towards this end, a review of the claims file indicates that the examination ordered on remand was conducted in January 2012.  Furthermore, VA has obtained the Veteran's service treatment records as well as his post-service VA medical records from 2006 to 2013.  The Board has also reviewed the Veteran's claims file as it appears on the Virtual VA electronic databases for any pertinent clinical records.  Thusly, in view of the foregoing discussion, the Board finds that the RO/AMC has substantially complied with its instructions regarding the evidentiary and procedural development ordered by the Board in its prior remand of November 2011 with respect to the service connection claim decided herein.  Therefore, no additional remand for corrective action is required with respect to this matter.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]   

Pursuant to the Board's remand of November 2011, VA provided the Veteran with VA examinations addressing the disability at issue in January 2012.  The case was readjudicated, denied on the merits, and returned to the Board in August 2012.  Thereafter, in April 2013, the Board requested an outside medical opinion to further address the matter on appeal.  The requested independent medical expert's opinion was presented in May 2013, followed by a supplemental addendum opinion that added further clarification of the etiological questions raised by the claim.  The medical expert presented a definitive diagnosis and nexus opinion based on his review of the Veteran's pertinent clinical history contained in his claims file.  The Board finds that this opinion and the prior opinion of January 2012 are adequate for purposes of adjudicating the VA compensation claim decided herein, as they adequately address, contemplate, and incorporate the findings of the Veteran's pertinent clinical history and his prior treatments and examinations of record, supporting their stated positions with a valid medical rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).       

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his claim for service connection for a chronic bladder disorder decided herein.  No additional assistance or notification is required with respect to this issue.  The record shows that neither the Veteran nor his representative have indicated that they had any additional evidence or arguments to submit in support of the claims decided on the merits in this appellate decision.  (See correspondence dated in September 2013.)   He has suffered no prejudice in this regard that would warrant a remand, and his procedural rights have not been abridged as they pertain to the aforementioned matter.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with the adjudication of this appeal regarding the claims for VA compensation for a chronic bladder disorder.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision with respect to the matters decided herein, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of mental health counseling or treatment for genitourinary complaints during active duty will permit service connection for a chronic disorder such as calculi of the bladder, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).   The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issues decided herein, include bladder calculi.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In this regard, the Veteran is presently service connected for degenerative disease of the lumbar spine (currently rated 10 percent disabling); degenerative joint disease of the right ankle (currently rated 10 percent disabling); degenerative joint disease of the left lateral talus (currently rated 10 percent disabling); tinnitus (currently rated 10 percent disabling); irritable bowel syndrome (currently rated 30 percent disabling); left radial neuropathy of the thumb and wrist (currently rated 10 percent disabling); adjustment disorder with anxiety (currently rated 30 percent disabling); frontal sinusitis (currently rated noncompensably disabling); hemorrhoids (currently rated noncompensably disabling); and tension headaches (currently rated noncompensably disabling).  The Veteran contends only that his bladder dysfunction is secondarily related to a neurogenic component of his aforementioned service-connected degenerative disease of the lumbar spine.    

A bladder disorder manifested by calculi may be presumed to have been incurred in service if manifested to a compensable degree within one year after the Veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 (2013).

As relevant, the Veteran's service medical records show that his genitourinary system was normal on entrance examination in March 1996.  In 1998, he was noted to have complaints of urinary frequency immediately following elective surgery for a vasectomy.  These complaints did not recur again thereafter until the period of July - August 2002, when he was treated for complaints of urinary frequency associated with a diagnosis of presumed acute prostatitis (rule out prostate cancer).  Prostate cancer was not demonstrated during treatment and the symptoms ultimately resolved.  Separation examination in March 2005 shows normal genitourinary findings.  The clinical records do not indicate the presence of any bladder calculi during service.  The Veteran separated from active duty in June 2005.

Post-service VA medical records do not indicate the presence of any bladder calculi at any time post-service.  The post-service clinical records reflect treatment beginning in 2006, the Veteran received treatment for complaints of recurrent nocturia and urinary urgency with occasional episodes of urge incontinence.  However, urology records dated in September 2010 indicate that these symptoms have improved with therapy using prescribe oral medications used for treatment of benign prostatic hypertrophy.  The aforementioned symptoms were diagnosed as lower urinary tract symptoms (LUTS) by an examining VA clinician in January 2012, who expressed the following opinion:

[S]ince the veteran's [bladder] symptoms have improved with medical treatment, his [LUTS] are almost certainly not related to his lumbar degenerative changes.  As to direct service connection for [LUTS], the service medical record[s] [show] one episode of treatment for presumed acute prostatitis in July - August 2002, treated appropriately. . . with resolution of symptoms.  The service medical record[s] [do not thereafter demonstrate] a pattern of continued symptoms [and] treatment subsequent to the initial complaint.  Additionally, there is a significant silent interval between the initial inciting incident and onset of [the] current symptoms.  The veteran's current LUTS is more likely than not a stand-alone entity, neither adjunct to nor aggravated by his active military service.

In April 2013, the Board referred the case to a VA medical expert in urology for a nexus opinion regarding the likelihood that the Veteran's LUTS had its onset during service, or was etiologically related to, or aggravated by his service-connected degenerative disease of the lumbar spine.  In response, the VA medical expert presented the following opinion in May 2013 and in an addendum in July 2013, which, collectively and in pertinent part, states as follows: 

After careful review of the [Veteran's claims file], it is my opinion. . . that there is a much less than 50 percent probability that [his] bladder condition as noted was related to [his service-connected] degenerative disease of the lumbar spine.

[I]n 1998 the veteran complained of recurrent testicular pain with frequent urination and nocturia.  

[I]n 2002 - 2003 he was [treated] for urinary frequency and was told that everything was ok[ay] and [that] he had a weak bladder.  This [predated the documented onset in service of his service-connected] back problems.  In April. . . 2006 he had a urodynamic study which included a cystometrogram[, which] revealed no evidence of a neurogenic component that [was] a demonstrable physical cause of his urinary frequency complaint.  There were no uninhibited contractions noted and he had a good bladder capacity.  The cystometrogram is the definitive test to diagnose a bladder problem caused by an underlying neurological disorder and there was none [detected].  The only finding of the study was [the presence of] a mild bladder outlet obstruction [demonstrated on] cytoscopy.  A bladder outlet obstruction is usually caused by the normal male ageing process that [involves] the enlarging of the prostate gland.  Therefore, the patient's bladder disorder is not as likely causally related to his [service-connected lumbar spine disability].  I could find no causal relationship between his spinal disorder and his bladder disorder [in] the record.  The cause of his bladder problem is indeterminate.

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the Veteran's claim for service connection for a chronic bladder disorder, presently diagnosed as LUTS.  As indicated in the foregoing discussion, the episodes of urinary frequency in service were associated with an elective vasectomy procedure in 1998 and acute prostatitis in 2002, which the medical opinions of January 2012 and May/July 2013 have determined to be acute and transitory symptoms that resolved without chronic residuals.  To the extent that the Veteran asserts that he has had continuity of his current urinary frequency and incontinence since service for purposes of establishing continuity of symptomatology and thus a nexus with active duty [see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)], the Board finds that his statements in this regard are not credible as they are contradicted by the contemporaneous documented clinical evidence, which demonstrates no such symptoms after 2002 and for the remainder of his period of active duty.      

The medical evidence indicates that the Veteran's LUTS shown post-service is a separate disabling entity that is due to benign prostatic hypertrophy associated with the normal aging process, or is otherwise due to a medically undeterminable cause.  In any case, the clinical evidence does not indicate that the LUTS had its onset during active military service.  The regulations in 38 C.F.R. § 3.309(a) (2013) provide for presumptive service connection only for calculi of the bladder, manifest to a compensable degree within one year after separation from active duty.  However, in the presence case the presence of bladder calculi is simply not demonstrated at any time during or after military service.  Therefore, there is no basis to allow the Veteran's claim for a bladder disorder, diagnosed as LUTS, on either a direct or presumptive basis under the applicable laws and regulations.

The clinical evidence discussed above also demonstrated that the Veteran's LUTS is unrelated to his service-connected lumbar spine disability as clinical testing has determined that his LUTS is not due to any neurological deficit.  Thusly, the medical facts do not demonstrate that the Veteran's LUTS is secondary to, or aggravated by his service-connected degenerative disease of the lumbar spine.    

The Board places great probative value on the January 2012 VA physician's opinion and the opinions dated in May and July 2013 from the VA medical expert in urology, as these are predicated on an overview of the Veteran's entire medical history.  Furthermore, in these opining physicians' elevated vantage point, with access to the Veteran's claims file, these clinicians are in a position best able to reconcile any conflicting opinions.  Thusly, as the aforementioned medical opinions are individually and collectively against linking the Veteran's present bladder disorder with service, the Board finds that these opinions are determinative of the outcome of the appeal.  The claim for VA compensation for a chronic bladder disorder, presently diagnosed as LUTS, to include as secondary to service-connected degenerative disease of the lumbar spine, is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this specific claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his chronic bladder disorder to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His military records reflect that he served on active duty in the United States Army in the capacity of a logistical specialist.  His current records do not reflect that he has any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic bladder disorder fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking his bladder disorder to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic bladder disorder, which may be presented only by a trained physician or medical specialist in urology.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.



ORDER

Service connection for chronic left plantar fasciitis is granted.

Service connection for chronic lower urinary tract symptoms (LUTS) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


